Order filed September 11, 2012




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01003-CV
                                   ____________

                             JOHN E. HART, Appellant

                                           V.

                            DISCOVER BANK, Appellee


                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                          Trial Court Cause No. 975329


                                      ORDER

       On April 19, 2012, the court ordered appellant to file an amended brief on or
before May 21, 2012. When no brief was filed, the court ordered appellant to file a brief
on or before June 25, 2012, or the appeal would be dismissed. On June 25, 2012,
appellant requested an extension of time, which the court granted until August 10, 2012,
noting that no further extensions would be granted. No brief or motion for extension of
time has been filed.
      Unless appellant files an amended brief in compliance with the Texas Rules of
Appellate Procedure with the clerk of this court on or before September 28, 2012, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                         PER CURIAM




                                            2